J-S38012-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 JUDY LEE SPRANKLE                         :
                                           :
                      Appellant            :    No. 1020 WDA 2017

                 Appeal from the PCRA Order June 13, 2017
   In the Court of Common Pleas of Jefferson County Criminal Division at
                     No(s): CP-33-CR-0000455-2011


BEFORE:    BOWES, J., NICHOLS, J., and STRASSBURGER*, J.

MEMORANDUM BY BOWES, J.:                         FILED NOVEMBER 30, 2018

      Judy Sprankle appeals from the order denying her PCRA petition seeking

relief from her guilty plea to, inter alia, attempted murder. For the reasons

that follow, we find that counsel had a reasonable strategic basis for advising

Appellant to plead guilty, and affirm.

      The plea resulted from Appellant firing a gun at a vehicle occupied by

her ex-husband Elmer Sprankle, and his girlfriend Alicia Caltagarone.      These

actions represented the culmination of a lurid history of marital and familial

strife. Appellant asserts that, at the time of the shooting, she was acting in

self-defense as a result of battered woman syndrome (“BWS”) and/or post-

traumatic stress disorder (“PTSD”). She challenges the effectiveness of her

trial counsel for failing to adequately develop the evidence supporting those

diagnoses, and, in turn, failing to advise Appellant to take her case to trial and

raise that defense.

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S38012-18


       Appellant was initially charged with thirteen crimes: two counts each of

attempted homicide, attempted aggravated assault, and criminal mischief;

three counts each of recklessly endangering another person (“REAP”) and

simple assault; and one count of discharging a firearm into an occupied

structure (“DFOS”).       Appellant accepted a plea to one count of attempted

homicide (Elmer Sprankle), one count of REAP (Alicia Caltagarone), and DFOS.

There was no agreement as to sentence, and the trial court ultimately imposed

an aggregate sentence of eight to twenty-nine years incarceration.

       We affirmed judgment of sentence on direct appeal. Commonwealth

v. Sprankle, 2014 WL 10915447, at *1 (Pa.Super. 2014) (unpublished

memorandum).         Appellant sought review with our Supreme Court, which

denied her petition on November 26, 2014. Commonwealth v. Sprankle,

104 A.3d 4 (Pa. 2014).

       Appellant thereafter filed a timely PCRA. We add the following facts,

which are necessary for review of the current claim. The affidavit of probable

cause prepared by Pennsylvania State Police Trooper John Young states that

on September 8, 2011, Elmer Sprankle and Alicia Caltagarone arrived at a

magisterial office for a hearing.1 Appellant was standing on the porch of the

building, and as Elmer parked his vehicle, Appellant stated, “Hi honey, come

on inside, I’m going to kill you.”        Affidavit of Probable Cause, 9/15/11, at


____________________________________________


1 The parties were there for a harassment charge, with Appellant as the
defendant and Elmer as the complainant.

                                           -2-
J-S38012-18


unnumbered 10. Appellant approached the passenger side and took a swing

at Ms. Caltagarone through the window. Elmer drove away, and Appellant

reached into her purse and retrieved a handgun.           She fired at the vehicle

several times. Trooper Young “observed what appeared to be a bullet dent in

the rear trunk lid” of Elmer’s vehicle. Id.

       Corporal Jeffrey Lee and Trooper Robert Means confronted Appellant,

who was walking in a nearby alley. She complied with the order to drop her

weapon, which was taken into custody.2 As Trooper Means placed her under

arrest, Appellant stated, “Take it easy it[’]s not you I’m going to hurt it’s my

husband I’m going to kill.”        Id.    Troopers Young and Richard Lorelli then

transported Appellant to the barracks. During the ride, she remarked, “Don’t

let me out of jail because I’ll kill him. You can write that down. He molested

my daughter, I’ll kill him. I think they are safe now.” Id.

       On October 11, 2011, trial counsel filed a motion seeking funds for the

appointment of an expert. The document states, in pertinent part:

       Counsel has interviewed [Appellant], has studied the records in
       this case as well as in other matters arising out of the dissolution
       of [Appellant]’s marriage to Elmer Aaron Sprankle and has also
       studied the records arising out of a Protection From Abuse action
       filed by the daughter of Elmer Aaron Sprankle against him and
       believes that [Appellant] is a battered wife and that the
       appointment of a psychiatrist is essential to the preparation of the
       defense in this case.



____________________________________________


2The firearm was a Smith & Wesson revolver with a capacity of six rounds.
Examination “revealed that all [six] rounds were fired.” Id.

                                           -3-
J-S38012-18


      The preparation of an adequate defense for [Appellant] requires
      that counsel be accurately apprised of the nature of [Appellant]’s
      mental health at the time of the crime and at the present time, and
      be able to consult with and, if necessary, have available at trial a
      psychiatrist engaged in [Appellant]’s behalf.

      An independent psychiatrist is necessary in this case to determine
      if [Appellant] suffers from battered wife syndrome or other mental
      illness that would bear upon her mental capacity to understand the
      nature of the acts complained of and to otherwise participate in the
      proceedings.

Motion, 10/11/11, at unnumbered 2-3 (paragraph numbers omitted). That

motion was denied on March 19, 2012, on the ground that by order entered

February 17, 2012, Appellant and Elmer had reached an agreement to divide

marital assets and “[Appellant] now ha[s] assets by which she can employ a

psychiatrist[.]” Order, 3/19/12, at 1.

      On September 7, 2012, the Commonwealth filed a motion in limine to

exclude evidence at trial.   The Commonwealth stated that “[Trial counsel]

provided the Commonwealth with a summary of a psychiatric report of an

evaluation . . . by Joseph S. Silverman, M.D.” Motion, 9/7/12, at 1.         The

Commonwealth filed the motion out of an abundance of caution, seeking

exclusion of Dr. Silverman’s testimony in the event the matter went to trial,

as Appellant had not filed a notice of intent to present a defense of insanity or

mental infirmity.

      That same day, the District Attorney, Jeffrey D. Burkett, sent a plea

offer letter acknowledging his receipt of Dr. Silverman’s report. The letter

expressed Attorney Burkett’s belief that Appellant intended to kill Elmer.


                                      -4-
J-S38012-18


“[A]fter reading through the police report and reading the many, many

statements [Appellant] made to the police on September 8, 2011, I am

absolutely convinced that [Appellant] fully intended to kill Elmer Sprankle that

day.”    Amended PCRA Petition, 8/3/16, Exhibit 17.         Simultaneously, the

Commonwealth acknowledged that Appellant’s and Elmer’s “history appears

to be so ugly” and proposed one of two possible pleas. Id. The first was a

plea to attempted homicide of Elmer Sprankle, recklessly endangering another

person (Ms. Caltagarone), and DFOS, with an aggregate sentence of ten years

and seven months to twenty-six years incarceration.            Alternatively, the

Commonwealth agreed to permit Appellant to plead to those three charges

and withdraw the remaining counts, with no agreement as to sentence.3

        Appellant opted for the open plea agreement, and sentencing was set

for September 18, 2012. Counsel called four witnesses on Appellant’s behalf:

K.C., the biological daughter of Appellant and Elmer; K.C.’s husband, William;

Dr. Silverman; and Appellant’s fiancé, James Schutz.

        K.C. testified that Elmer had a history of abuse towards her and

Appellant. Elmer was “very mean to us and cruel. I witnessed him punching

her (Appellant) in the face, slapping her.” N.T. Sentencing, 9/18/12, at 9.

Elmer killed a few of the family pets.           He pointed a gun at Appellant,



____________________________________________


3 The letter was attached to Appellant’s amended PCRA as an exhibit. The
Commonwealth agreed during the first evidentiary hearing that the letter was
sent. N.T., PCRA Hearing I, 9/9/16, at 62.

                                           -5-
J-S38012-18


threatening to not only kill her if she ever left him, but the children as well.

Id. at 11-12.    One day, while hiding under a bed, she heard Elmer rape

Appellant. Id. at 24. In May of 2011, K.C. filed for a PFA against Elmer, as

she did not want him around her child due to his history of abuse.

      Her testimony also shed light on Appellant’s statement to police that

Elmer molested their daughter.     When K.C. was quite young, she recalled

Elmer telling her to stand up in the bathtub. He then “wash[ed] me roughly

in my private area and said, ‘You’re a dirty girl.’” Id. at 13. K.C. did not tell

Appellant of the abuse until after she received the PFA order against Elmer.

On cross-examination, K.C. agreed that she was having discussions with

Appellant about these matters around the time that she filed for the PFA order.

She also agreed that Appellant had called the police on Elmer on several

occasions and conceded that, on some occasions, Appellant was charged as

the aggressor.

      With regards to the shooting on September 8, 2011, the Commonwealth

asked K.C. if she had told Appellant any “bombshell information” on or around

the day of the hearing that would have enflamed Appellant. K.C. conceded

that she had not, but indicated that Appellant had spoken to K.C.’s husband

sometime before the shooting and was extremely upset.             The husband

testified to that conversation and related that, after the PFA hearing, Appellant

stayed with him and K.C. She appeared guilt ridden and told him, “Elmer

called me at work and said that I f***ed your daughter.”          Id. at 33-34.


                                      -6-
J-S38012-18


Appellant, visibly upset and crying, asked, “What do you think he meant? Do

you think he meant financially?” Id. at 34.

        Doctor Silverman testified that Appellant was “showing the effects of

[forty] years of stress, extreme stress.” Id. at 52. Appellant was under a lot

of stress from their marriage, and, upon finding out in June of 2011 about

Elmer’s history of abuse towards their children, she felt like a failure for not

protecting her family. Id. at 53. He opined that Appellant “was driven to an

extreme measure . . . I think she reached a limit, and what happened,

happened.” Id. at 57. He additionally noted that Elmer had, on the day of

the shooting, leaned out the window and yelled, “I’ll get [J]” and/or “I f***ed

your daughter.”        Id. at 58.4     Hearing those statements “intensified her

determination to do something then.”             Id.   Neither BWS nor PTSD was

mentioned during his testimony.

        The aforementioned report prepared by Dr. Silverman was introduced

as an exhibit, which offered more historical background information and

cataloged a litany of abusive and controlling behavior by Elmer, including

physical assaults, broken ribs, punches to the face, calling Appellant fat and

lazy, and tracking the mileage on her car to keep track of her movements.

Regarding the day of the shooting, Dr. Silverman offered the following factual

recitation:



____________________________________________


4   [J] refers to K.C.’s child.

                                           -7-
J-S38012-18


     On the day of the shooting, September 8, 2011, [Appellant] felt
     “scared.” It seemed to her that there could be no peace for her,
     for her daughter, for her grandson. She felt she had a duty to
     protect her loved ones. To restore her courage, she drove to the
     magistrate’s office with a handgun in her purse. (Her son had
     presented the weapon to her in 2009 for self-protection.) She fell
     into a serene, de-emotionalized state, similar to anxiety-induced
     depersonalization.

     When interviewed by this examiner, [Appellant] denied use of
     alcohol that morning. She also denied practicing shooting the
     weapon that she carried to the hearing.

     The firing of that six-shot handgun [she] remembers dimly, in a
     dreamlike, slow-motion way. Police descriptions of [Appellant]
     and her behavior suggest that she was disinhibited and
     uncalculating. . . .

     [Appellant] remembers seeing Elmer’s Chevrolet backing up in her
     direction, the red brake lights glowing. She does not recall
     thinking that Elmer was trying to run her over. According to
     the police report, [Appellant], while handcuffed, continued to
     make threats to kill her husband.

Report at unnumbered 2-3 (emphasis added). In the section of the report

devoted to opinion, Dr. Silverman opined:

     The way serenity suddenly swept over [Appellant] suggests that,
     on the day of the shooting, she fell into an atypical state. She had
     resolved to take some kind of action to liberate herself and the
     whole family from the persecution they had all suffered as a result
     of Elmer’s malignant, unrelenting intrusiveness, unrelenting even
     after he found himself a new partner.

     Anxiety, on occasion, can spawn an irresistible commitment to
     action that, as in this case, can be automatically succeeded by a
     state of exceptional calm.

Id. at 5. On cross-examination, Dr. Silverman agreed that his opinions were

based on the history presented by Appellant and her children.




                                    -8-
J-S38012-18


       As stated above, Appellant was sentenced to eight to twenty-nine years

incarceration, which was affirmed on appeal.

       As noted, Appellant filed a timely PCRA petition. That document was

followed by an amended PCRA petition. The PCRA court held an evidentiary

hearing on September 9, 2016, and heard testimony from Appellant and trial

counsel. The hearing was limited to the claim raised in the supplemental PCRA

petition, which asserted that the plea was involuntary.5

       Following that hearing, Appellant filed a supplemental amended PCRA

petition, in which she represented that, “In early October 2016, [Appellant]

and her family retained Dr. Victoria Reynolds, a well-respected and

experienced psychologist who specializes in . . . post-traumatic stress disorder

(“PTSD”).”     Supplemental PCRA Petition, 3/1/17, at unnumbered 1.         The

petition states that Dr. Reynolds evaluated Appellant over the course of


____________________________________________


5   The claim read in full:

           [Counsel]’s legal advice to [Appellant] before and during
           [Appellant]’s oral plea colloquy was incomplete, inadequate,
           wrong, and objectively unreasonable under professional
           standards. [Appellant] based her decision to plead guilty to
           attempted murder, REAP, and DFOS on [counsel]’s incomplete,
           inadequate, wrong, and objectively unreasonable advice. Had
           [Appellant] been adequately, completely, and accurately
           advised regarding the relevant Pennsylvania law regarding
           each offense, [Appellant] would not have pled guilty to
           attempted murder, REAP, and DFOS. [Appellant]’s guilty plea,
           therefore, is unknowing and unintelligent, meeting the
           manifest injustice standard to have her plea vacated.

Amended PCRA Petition, 8/3/16, at 26.

                                           -9-
J-S38012-18


approximately fifteen hours, interviewed family members, and examined

related case materials.         Appellant linked Dr. Reynold’s findings to her

entitlement to relief as follows:

       Based on Dr. Reynolds’ findings and conclusions, it is clear
       [Appellant]’s PTSD and brain-circuitry prevented her from acting
       with specific intent and premeditation on September 11, 2011.
       Dr. Reynolds’ findings and conclusions, moreover, could have
       been easily developed and identified before September 10, 2012-
       the day [Appellant] pled guilty. This is critical because [counsel]
       advised [Appellant] to plead guilty to attempted homicide,
       which is a specific intent crime.       Had [counsel] performed
       effectively and developed the facts and conclusions contained in
       Dr. Reynolds’ affidavit before [Appellant] pled guilty, [Appellant]
       would not have pled guilty to attempted murder.

Id. at 2 (emphases in original).

       The PCRA court held a second hearing to consider Dr. Reynolds’

testimony.    The parties submitted post-hearing briefs, and the PCRA court

denied the petition by joint order/opinion docketed June 13, 2017. Appellant

filed a timely notice of appeal, and the court ordered a Pa.R.A.P. 1925(b)

concise statement of errors.          Appellant complied,6 and the PCRA court’s

Pa.R.A.P. 1925(a) opinion largely adopted the June 13, 2017 opinion. The

matter is now ready for review of the following issue.

       The record does not support the PCRA court's findings regarding
       [counsel]'s   representation   of   [Appellant].     [Counsel]'s
       representation was objectively unreasonable.      She failed to
       develop readily available evidence regarding [Appellant]'s severe
____________________________________________


6 Appellant inadvertently failed to file the concise statement within twenty-
one days as required by the Pa.R.A.P. 1925(b) order. Appellant petitioned the
PCRA court for reinstatement of the right to appeal nunc pro tunc, which was
granted.

                                          - 10 -
J-S38012-18


      PTSD and how it impacted her perceptions, decision -making, and
      brain circuitry. [Counsel]'s deficient representation prejudiced
      [Appellant]. There is a reasonable probability had [counsel]
      developed the readily available PTSD facts contained in Dr.
      Reynolds's affidavit and testimony and properly advised
      [Appellant] this evidence could form the foundation of legitimate
      self-defense and diminished capacity defenses at trial, [Appellant]
      would have pled not guilty and proceeded to a jury trial.

Appellant’s brief at 5.

      Our   standard      of   review   examines   “whether   the   PCRA   court's

determination is supported by the evidence of record and free of legal error.

We grant great deference to the PCRA court's findings, and we will not disturb

those findings unless they are unsupported by the certified record.”

Commonwealth v. Holt, 175 A.3d 1014, 1017 (Pa.Super. 2017) (citation

omitted).   Credibility findings are binding where supported by the record.

Commonwealth v. Dennis, 17 A.3d 297, 305 (Pa. 2011).

      In reviewing a claim that counsel was constitutionally deficient, “we

begin with the presumption [that] counsel is effective.” Commonwealth v.

Cousar, 154 A.3d 287, 296 (Pa. 2017) (citation omitted).             To succeed,

Appellant must establish, by a preponderance of the evidence, that “(1) the

underlying claim has arguable merit; (2) no reasonable basis existed for

counsel's actions or failure to act; and (3) appellant suffered prejudice as a

result of counsel's error[.]” Commonwealth v. Domek, 167 A.3d 761, 764

(Pa.Super. 2017). “A failure to satisfy any prong of the ineffectiveness test

requires rejection of the claim.” Commonwealth v. Daniels, 628 Pa. 193,

218, 104 A.3d 267, 281 (Pa. 2014) (citation omitted).

                                        - 11 -
J-S38012-18


       Where counsel’s advice to accept or reject a plea offer is at issue, the

following principles inform our review.

       A criminal defendant has the right to effective counsel during a
       plea process as well as during a trial. Hill v. Lockhart, 474 U.S.
52, 106 S. Ct. 366, 88 L. Ed. 2d 203 (1985).            Allegations of
       ineffectiveness in connection with the entry of a guilty plea will
       serve as a basis for relief only if the ineffectiveness caused the
       defendant to enter an involuntary or unknowing plea.
       Commonwealth v. Allen, 557 Pa. 135, 732 A.2d 582 (1999).
       Where the defendant enters his plea on the advice of counsel, “the
       voluntariness of the plea depends on whether counsel's advice
       ‘was within the range of competence demanded of attorneys in
       criminal cases.’” Hill, 474 U.S. at 56, 106 S. Ct. 366, 88 L. Ed. 2d
203 (quoting McMann v. Richardson, 397 U.S. 759, 771, 90
S. Ct. 1441, 25 L. Ed. 2d 763 (1970)).

Commonwealth v. Robinson, 185 A.3d 1055, 1063 (Pa.Super. 2018) (en

banc) (citation omitted).

       We find that Appellant has failed to establish the second prong of the

ineffectiveness test. Our review of the record demonstrates that counsel had

a reasonable strategic basis for recommending that Appellant accept the plea.

Thus, we need not determine whether Appellant made the requisite showing

for prejudice.7

____________________________________________


7Appellant maintains that the prejudice showing would establish a reasonable
probability that she would have opted for trial. However, in Hill v. Lockhart,
474 U.S. 52 (1985), the High Court stated that the prejudice showing in such
cases requires some objective analysis of the likelihood of the defense
succeeding at trial.

       [W]here the alleged error of counsel is a failure to advise the
       defendant of a potential affirmative defense to the crime charged,
       the resolution of the “prejudice” inquiry will depend largely



                                          - 12 -
J-S38012-18


       As the High Court made plain in Strickland v .Washington, 466 U.S.
668 (1984), counsel’s strategic decisions must be examined in light of the

known facts and what prevailing professional norms required at the time of

the plea.

       [A] court deciding an actual ineffectiveness claim must judge the
       reasonableness of counsel's challenged conduct on the facts of the
       particular case, viewed as of the time of counsel's conduct. A
       convicted defendant making a claim of ineffective assistance must
       identify the acts or omissions of counsel that are alleged not to
       have been the result of reasonable professional judgment. The
       court must then determine whether, in light of all the
       circumstances, the identified acts or omissions were outside the
       wide range of professionally competent assistance. In making that
       determination, the court should keep in mind that counsel's
       function, as elaborated in prevailing professional norms, is to
       make the adversarial testing process work in the particular case.

Id. at 690.

       Preliminarily, we note that Appellant has largely abandoned the claim

pursued at the first evidentiary hearing, as she no longer claims that counsel


____________________________________________


       on whether the affirmative defense likely would have
       succeeded at trial. See, e.g., Evans v. Meyer, 742 F.2d 371,
       375 (CA7 1984) (“It is inconceivable to us ... that [the defendant]
       would have gone to trial on a defense of intoxication, or that if he
       had done so he either would have been acquitted or, if convicted,
       would nevertheless have been given a shorter sentence than he
       actually received”).      As we explained in Strickland v.
       Washington, [466 U.S. 668 (1984)], these predictions of the
       outcome at a possible trial, where necessary, should be made
       objectively, without regard for the “idiosyncrasies of the particular
       decisionmaker.” Id., 466 U.S. at 695, 104 S. Ct., at 2068.

Id. at 59–60 (emphasis added).



                                          - 13 -
J-S38012-18


failed to explain the elements of the crime and that her plea was involuntary

as a result.   Instead, Appellant’s argument pivots by emphasizing Dr.

Reynolds’s testimony, which includes the following disclaimer:

      To be clear, this claim is not an ineffectiveness claim regarding
      [counsel]’s failure to retain a qualified PTSD/BWS expert.
      [Counsel] retained Dr. Silverman who evaluated [Appellant],
      produced two reports, and testified at the sentencing hearing. Dr.
      Silverman, therefore, did what he was asked to do. Thus, his
      inability to develop the readily available PTSD/BWS findings and
      conclusions developed by Dr. Reynolds is not his fault.

      The fault falls squarely on [counsel]'s shoulders. She—not
      Dr.Silverman—had a constitutional duty to adequately
      investigate [Appellant]'s case and develop all readily available
      evidence that mitigated or undermined the Commonwealth's claim
      [Appellant] intended to kill Elmer on September 8, 2011. There
      is simply no reasonable excuse why [counsel] failed to develop
      the readily available PTSD/BWS evidence Dr. Reynolds developed
      in 2016. The PTSD/BWS evidence Dr. Reynolds developed did not
      materialize after Ms. Sprankle pled guilty in September 2012.
      Rather, it materialized and was readily identifiable well before
      September 2011.

      This claim, therefore, is a straightforward ineffectiveness claim
      alleging [counsel] failed to develop readily available evidence
      (1) regarding the severity of [Appellant]’s PTSD, (2) how years of
      stress and trauma impacted her brain's neuropathways, (3) how
      her reconfigured neuropathways impacted her decision -making
      and perception of the world, and (4) how her actions on
      September 8, 2011 were the result of a limbic-driven, dissociative,
      fight or flight mental state and not a cortical-driven, rational,
      deliberative mental state.

Appellant’s brief at 59-60 (second emphasis added, all others in original).

      Appellant thus alleges that trial counsel failed to adequately research

and develop the “readily available” evidence, which led Appellant to conclude




                                    - 14 -
J-S38012-18


that counsel was misinformed, and, therefore, Appellant was likewise

misinformed. Hence, the plea was unknowing and involuntary.

      Our examination of Appellant’s argument compels our conclusion that

Appellant is alleging precisely what she disavows. The attempt to assert that

plea counsel supplied deficient advice must be recognized for what it is: a

failure to consult the right expert, who would have better supported the

potential self-defense claim based on PTSD and/or BWS.            Consider her

argument that the evidence presented at the evidentiary hearing was readily-

available to trial counsel:

      Based on [counsel]'s misadvice, Ms. Sprankle believed no
      evidence existed to counter or undermine the Commonwealth's
      claim she intended to kill Elmer on September 8, 2011. This
      misinformed belief is obviously wrong. The readily available
      PTSD/BWS evidence strongly suggests Ms. Sprankle did not
      rationally contemplate her actions on September 8, 2011, and,
      therefore, did not intend to kill Elmer. Rather, it suggests she was
      in a limbic induced, dissociative, fight or flight mental state when
      she fired at Elmer's car. Thus, had Ms. Sprankle been properly
      advised regarding the PTSD/BWS evidence, self-defense, and
      diminished capacity, it is reasonably probable she would have pled
      not guilty, proceeded to a jury trial, and presented a self-defense
      defense, a diminished capacity defense, or both.

Appellant’s brief at 61-62.

      By stating Appellant was not “properly advised,” she places the onus on

trial counsel to develop the facts, who in turn would advise Appellant regarding

her options in light of those facts.    “Here, had [Appellant] known of the

PTSD/BWS facts developed by Dr. Reynolds before she pled guilty and

known that these facts could have formed the foundation of a legitimate self-


                                     - 15 -
J-S38012-18


defense claim, [Appellant] would not have pled guilty.” Appellant’s brief at

69. Appellant would only learn these facts through her counsel. Yet Appellant

explicitly states that she is not faulting counsel for failing to consult and retain

Dr. Reynolds.

      These positions are incompatible with Strickland. That case cannot be

read to require attorneys to ascertain, in the course of applying their legal

knowledge, whether their clients’ actions “were the result of a limbic-driven,

dissociative, fight or flight mental state and not a cortical-driven, rational,

deliberative mental state.”    Appellant’s brief at 60.    Trial counsel hired an

expert, Dr. Silverman, and consulted with him. The reasonableness of her

advice must be assessed in light of what the expert told her.                  See

Commonwealth v. Brown, 2018 WL 5046812, at *15 (Pa. Oct. 17, 2018)

(“[T]his Court has ruled that courts may not conflate the roles and professional

obligations of experts and lawyers by demanding that counsel spot ‘red flags’

when the mental health expert they hired failed to do so.”).

      Just as a defendant need not be apprised of every possible suppression

motion as a predicate to a finding that the plea was voluntary, see

Commonwealth v. Johnson, 179 A.3d 1153 (Pa.Super. 2018), the same is

true regarding the details of a self-defense claim. Appellant did not need an




                                      - 16 -
J-S38012-18


attorney to tell her that she feared for her life, even if she needed an expert

to explain to the jury why that thought process was reasonable.8

       None of this is to say that the Commonwealth’s evidence of attempted

first-degree homicide was overwhelming, or that a self-defense claim was

doomed to fail. Our point is simply that Strickland allocates to counsel the

burden of assessing the wisdom of taking a plea versus the risk associated

with going to trial in light of all the known facts and circumstances. We find

that Appellant has failed to establish that trial counsel’s advice was not within

the range of competency demanded.

              Order affirmed.

       Judge Strassburger joins the memorandum.

       Judge Nichols concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/30/2018


____________________________________________


8 Appellant more or less contends that counsel was ineffective for failing to
convince her that she acted in self-defense, due to PTSD / BWS. Yet how
Appellant felt and what she believed at the moment of the shooting was surely
known to her.

In this respect, Appellant fails to acknowledge that Dr. Silverman’s report
states Appellant “does not recall thinking that Elmer was trying to run her
over.” See supra, at 8. If Appellant relayed the same to trial counsel, that
fact obviously undercuts any self-defense claim.

                                          - 17 -